Ellis, J.
(concurring): As to the fourth paragraph of the syllabus and corresponding portion of the opinion of the majority, I base my concurrence upon the ground that this court haying years ago, and not without reason, determined the period within which a judge pro tern, may settle and sign a case-made, and its ruling in that respect having been followed andi applied in many cases, so that it is generally known and accepted as the law, it is now much better to follow than to overrule such decisions, even though, as an original proposition, I should incline to hold that a judge pro tern, may settle and sign a case-made at any time within a year of the trial. In matters of practice, rules long acquiesced in should not be regarded as subject to alteration whenever there is a change in the membership of the court.